DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 14 January 2021.  Claims 1, 5, 8, and 14 are amended. Claims 4, 6, 13 are canceled. No claims are added.  Claims 1-3, 5, 7-12, 14 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 6-10, filed 14 January 2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Shastri in view of Agrawal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 14 recite the limitation "the desktop" (claim 1: lines 7-8, claim 8: line 10, claim 14: line 7).  There is insufficient antecedent basis for this limitation in the claim.  While grammatically correct, it is unclear if “the desktop” refers to a particular desktop or to a desktop provided via the remote desktop connection.  For purposes of examination, examiner interprets “the desktop” as referring to a desktop provided via the remote desktop connection.

Claims 1, 8, and 14 recite the limitation "a second client" (claim 1: line 4, claim 8: line 6, claim 14: lines 4-5), “a client” (claim 1: line 9, claim 8: line 11, claim 14: line 8), and “the client” (claim 1: lines 10 and 12, claim 8: lines 12-13, claim 14: line 10, dependent claims 2-3 and 9-10).  There is insufficient antecedent basis for a second client since there is no first client and “a/the client” is not necessarily a first client.  For purposes of examination, examiner interprets “a second client” as being any client in the system.

Dependent claims 2-3, 5, 7, and 9-12 do not remedy these conflicts and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri (U.S. Patent Publication 2002/0065922) in view of Agrawal et al. (U.S. Patent Publication 2014/0325054).

Regarding claim 1, Shastri disclosed a method for brokering remote servers performed by a computing device (see Shastri abstract, 0065: selecting server for client-server connection based on current QoS data | Fig. 1, 0022: multimedia distribution system | 0030: choosing between multiple distributed servers for receiving streaming multimedia content), comprising:
receiving performance data from a plurality of remote servers, wherein the performance data comprises a frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Agrawal combination below) and indicates rendering performance of a foreground application executed by at least one of the remote servers and streamed from at least one of the remote servers (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server) over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server (see Agrawal combination below);
receiving an indication of a selected application from a client (see Shastri 0030: selecting one of multiple distributed servers for streaming multimedia content | 0061: selecting media content to be downloaded and played and establishing a connection with server to receive the selected media content), wherein the computing device is a broker device that is an intermediary between the client and the remote servers (see Agrawal combination below); and 
directing the client to at least one of the remote servers based on the performance data measured by the second client (see Agrawal combination below) and the selected application (see Shastri 0062, 0067: redirecting the user to 

Shastri did not explicitly disclose that the performance data is “measured by a second client”, the performance data is for application data “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”, and “wherein the computing device is a broker device that is an intermediary between the client and the remote servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080), i.e. “measured by a second client”. Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing device is a broker device that is an intermediary between the client and the remote servers”.  


Regarding claim 8, Shastri disclosed a computing device (see Shastri 0027, 0032-0033, 0035, Fig. 1-2), comprising:
a communication interface (see Shastri 0036: interface);
a memory (see Shastri 0060: data repository, memory);
a processor coupled to the memory (see Shastri 0027, 0060: computer, memory), wherein the processor is to:
aggregate performance data from a plurality of servers, wherein the performance data comprises a frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Agrawal combination below) and indicates rendering performance of a foreground application executed by at least one of the servers and streamed from at least one of the servers (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server (see Agrawal combination below); 
establish a connection with a client (see Shastri 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server);
send a list of applications available on the plurality of servers to the client (see Shastri 0030: listing the available servers and multimedia content);
receive an indication of a selected application from the client (see Shastri 0030: selecting one of multiple distributed servers for streaming multimedia content | 0061: selecting media content to be downloaded and played and establishing a connection with server to receive the selected media content), wherein the computing device is a broker device that is an intermediary between the client and the plurality of servers (see Agrawal combination below); and 
send a list of servers to the client, wherein the list is ranked based on the performance data (see Shastri 0038, 0042: sending server data including QoS and other performance data | 0052-0054: deciding on an overall QoS rating for each server and comparing the ratings for each server such that one of the servers has a higher value than another server) measured by the second client (see Agrawal combination below).

measured by a second client”, the performance data is for application data “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”, and “wherein the computing device is a broker device that is an intermediary between the client and the plurality of servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080), i.e. “measured by a second client”. Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing device is a broker device that is an intermediary between the client and the plurality of servers”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri and Agrawal to further describe performance monitoring and a broker device in a remote desktop 


Regarding claim 14, Shastri disclosed a non-transitory tangible computer-readable medium storing executable code (see Shastri 0033: dynamic-server-selection (DSS) module | 0060: DSS module on memory), comprising:
code to cause a computing device to collect rendering data from a plurality of servers, wherein the rendering data indicates a client frame rate (see Shastri 0040: determining QoS performance values, which include a rate of frames received, i.e. frame rate) measured by a second client (see Agrawal combination below) of a foreground program executed by a server and streamed in video from the server (see Shastri 0036: receiving QoS data from multiple servers | 0038-0040: server data includes QoS data and playback statistics obtained from the renderer 37, e.g. real-time rate of data transfer, retained and lost video frames, stream buffering rates | 0061: establishing connection with server for downloading and playing streaming content, list of multiple possible servers | 0065: determining current QoS value of current server | 0066: QoS value includes frame bit rate) over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server (see Agrawal combination below); and
code to cause the computing device to select a server for a client based on the rendering data measured by the second client (see Agrawal combination below) and a selected application (see Shastri 0030: selecting one of multiple distributed  wherein the computing device is a broker device that is an intermediary between the client and the plurality of servers (see Agrawal combination below).
Shastri did not explicitly disclose that the performance data is “measured by a second client”, the performance data is for application data “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”, and “wherein the computing device is a broker device that is an intermediary between the client and the plurality of servers”.  
However in a related art, Agrawal disclosed a remote desktop environment (see Agrawal 0004) in which at least one server hosts a virtualized desktop for a remote user (see Agrawal Fig. 2) and communicates using Remote Desktop Protocol (RDP) (see Agrawal 0028), i.e. “over a remote desktop connection, wherein the remote desktop connection shares a view of the desktop on the server”.  Each client computes a display performance metric (see Agrawal 0039) and sends the performance data to a performance server to provide information on the user’s experience with the virtual desktop (see Agrawal 0026). Quality measurements are used by the administrators to improve resource allocation (see Agrawal 0037) and the performance metrics obtained from the client are used to determine resources for all other users (see Agrawal 0080), i.e. “measured by a second client”. Agrawal also disclosed a connection broker that communicates with the performance server and manages the assignment of virtual machines in servers to remote users (see Agrawal 0026), i.e. “wherein the computing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shastri and Agrawal to further describe performance monitoring and a broker device in a remote desktop environment.  Including Agrawal’s teachings would ensure that the server is able to meet the user’s needs during use of a remote desktop (see Agrawal 0003).

Regarding claim 2, Shastri-Agrawal disclosed the method of claim 1, further wherein directing the client to the at least one of the remote servers comprises sending to the client a list of remote servers with the selected application, wherein the list is ranked based on an average rendering performance of the selected application (see Shastri 0027, 0030, 0038, 0042, 0052-0053).

Regarding claim 3, Shastri-Agrawal disclosed the method of claim 1, wherein directing the client to the at least one of the remote servers comprises sending a server identifier to the client, wherein the server identifier identifies one of the remote servers with a highest average rendering performance for the selected application (see Shastri 0038, 0042, 0052-0053, 0067).

Regarding claim 5, Shastri-Agrawal disclosed the method of claim 1, wherein the performance data further comprises a remote server identifier and an application identifier (see Shastri 0030, 0038, 0042).

Regarding claim 7, Shastri-Agrawal disclosed the method of claim 1, wherein the rendering performance is measured by at least one of the remote servers (see Shastri 0038-0040).

Regarding claim 9, Shastri-Agrawal disclosed the computing device of claim 8, wherein the processor is to rank the list based on the performance data by ranking the servers based on an average rendering performance on the client for the selected application (see Shastri 0027, 0030, 0038, 0042, 0052-0053).

Regarding claim 10, Shastri-Agrawal disclosed the computing device of claim 8, wherein the processor is to rank the list based on the performance data by ranking the servers based on an average rendering performance for clients on a subnet of the client for the selected application (see Shastri 0027, 0030, 0038, 0042, 0052-0053).

Regarding claim 11, Shastri-Agrawal disclosed the computing device of claim 8, wherein the processor is to rank the list based on the performance data by ranking the servers based on an average rendering performance for all clients for the selected application (see Shastri 0027, 0030, 0038, 0042, 0052-0053).

Regarding claim 12, Shastri-Agrawal disclosed the computing device of claim 8, wherein the list of servers comprises an indication of servers on which the selected application is available (see Shastri 0038-0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                       
3 June 2021



/Patrice L Winder/Primary Examiner, Art Unit 2452